Title: From Alexander Hamilton to Oliver Wolcott, Junior, 20 April 1796
From: Hamilton, Alexander
To: Wolcott, Oliver, Jr.


New York April 20. 1796
Dr. Sir
I have received your letter of the 18th. instant. The money paid me for you shall be placed to your Credit in the Office of Discount & Deposit as you desire.
The British Ministry are as great fools, or as great rascals, as our Jacobins—else our Commerce would not continue to be distressed as it is by their Cruisers, nor would the Executive be embarrassed as it now is by the new proposition.

Not knowing the precise form of that proposition, I cannot have an opinion what is right on the part of the Executive. But if I understand it, it ought to be sufficient for the Executive to declare that the article in the Treaty with the Indians can never operate nor will be permitted to operate in contravention of the Treaty with G Britain. It relates to a right reserved for our benefit which we can and will wave & being in a Treaty of subsequent date, it naturally gives way to another of prior date with which it is consistent. The Executive ought to be careful about admitting the propriety of a new condition though it ought to be ready to give all due satisfaction. It should not even shun a new explanatory article if reasonable in itself—but should agree to it upon the strength of its own reasonableness not as a new condition foreign to the Treaty. This affair requires great caution. But as I said I do not know enough to give advice worth much.
Yet the Government must take care not to appear pusyllanimous. I hope a very serious remonstrance has long since gone against the wanton impressment of our seamen. It will be an error to be too tame with this overbearing Cabinet.
Our City is in motion against the plan of the Majority in the House of Representatives with regard to the Treaty. The current appears to be strong with us. The papers will tell you the measures in contemplation.
But I was sorry to learn that a proper qualified communication was not made to the House of Representatives of the late communication from the British Agent. The Executive may hereafter be blamed for withholding so important a fact. Yet not knowing the whole affair I cannot judge well on this point more than on the other.
Yrs
A Hamilton
Oliver Wolcott Esq
